

Exhibit 10.1
Execution Version
ONCOR ELECTRIC DELIVERY HOLDINGS COMPANY LLC
ONCOR ELECTRIC DELIVERY COMPANY LLC
1616 Woodall Rogers Freeway
Dallas, Texas 75202
August 25, 2017
Sempra Energy
Power Play Merger Sub I, Inc.
c/o Sempra Energy
488 8th Avenue
San Diego, CA 92101
Attention:
J. Walker Martin

Kathryn J. Collier


Re:    Oncor Letter Agreement
Ladies and Gentlemen:
Reference is made to that certain Agreement and Plan of Merger dated August 21,
2017 (the “Merger Agreement”), by and among (i) Energy Future Holdings Corp., a
Texas corporation (the “Company”), (ii) Energy Future Intermediate Holding
Company LLC, a Delaware limited liability company (“EFIH”), (iii) Sempra Energy
(“Parent”) and (iv) Power Play Merger Sub I, Inc., a Delaware corporation
(“Merger Sub” and, together with Parent, “Purchasers”), which agreement has been
approved by the board of directors of the Company, the board of managers of
EFIH, the board of directors of Parent and the board of directors of Merger Sub
and will be submitted for approval by the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”). In addition, reference is made to
the amended Plan of Reorganization (the “Plan of Reorganization”) attached to
the Merger Agreement and filed by Purchasers, the Company, EFIH and other
Debtors (as defined below) in connection with the Chapter 11 Cases (as defined
below), which, among other things, provided for the transactions contemplated by
the Merger Agreement. Upon the terms and conditions of the Merger Agreement,
among other things, Purchasers plan to acquire, pursuant to certain transactions
described therein (the “Purchase”), direct or indirect equity interests in the
Company and EFIH that indirectly represent all of the outstanding equity
interests in Oncor Electric Delivery Holdings Company LLC (“Oncor Holdings”) and
at least 80.03% of the outstanding equity interests in Oncor Electric Delivery
Company LLC (“Oncor” and, together with Oncor Holdings and their respective
Subsidiaries, the “Oncor Entities”). A full and complete copy of the Merger
Agreement (including the Plan of Reorganization, which is attached as an exhibit
thereto) has been provided to Oncor Holdings and Oncor.
WHEREAS, the Oncor Entities are “ring-fenced” from the Company and EFIH and
their respective Affiliates (as defined below), as a result of which, among
other things, (i) the boards of directors of Oncor




--------------------------------------------------------------------------------




Holdings and Oncor are comprised of a majority of independent directors and
(ii) certain arrangements are in place to maintain the separateness of the
business and operations of the Company and EFIH from the business and operations
of the Oncor Entities (such limitations collectively, the “Ring-Fence”);
WHEREAS, in furtherance of the Purchase and in light of the Ring-Fence, the
Order on Rehearing entered in PUCT Docket No. 34077, the limited liability
company agreements (as amended) of Oncor Holdings and Oncor (the “LLC
Agreements”), the 2007 Separation Agreement (as defined below) and the Investor
Rights Agreement (as defined below), the Company and EFIH have requested that
Oncor Holdings and Oncor enter into this letter agreement (“Letter Agreement”)
and have provided their prior written consent and direction before execution of
this Letter Agreement, as the sole shareholder of Oncor Holdings (in the case of
EFIH) and as the direct or indirect 80.03% equity interest holders of Oncor to
Oncor Holdings and Oncor with respect to their entry into and performance of
this Letter Agreement;
WHEREAS, this Letter Agreement sets forth certain rights and obligations of the
Oncor Entities and Purchasers to cooperate in the manner set forth herein with
respect to initial steps to be taken in connection with the Merger (as defined
below) (the “Purchase Transaction”);
WHEREAS, except as expressly set forth herein, this Letter Agreement is not
intended to give any Purchaser, directly or indirectly, any right to control or
to direct the operations or decisions of any Oncor Entity;
WHEREAS, Oncor Holdings and Oncor (i) have not endorsed or approved any
transactions or commitments proposed by the Purchasers, (ii) are not parties to
or bound by the Merger Agreement and (iii) have not approved and are not
required to approve the Merger Agreement;
WHEREAS, Oncor and Purchasers will use reasonable best efforts to cooperate with
Purchasers in the preparation of any filings and in appearances made before the
PUCT, as appropriate, in support of Purchasers’ proposal to acquire Oncor and
Oncor Holdings, and Purchasers, Oncor and Oncor Holdings agree to use reasonable
best efforts to make a single filing by the parties seeking prior approval by
the PUCT of the Purchase Transaction;
WHEREAS, Oncor Holdings and Oncor have agreed to operate in the ordinary course
of business and materially consistent with the 2017-2018 Plan upon signing of
this Letter Agreement, and they have preserved the right to take reasonable
actions consistent with prudent industry practices to respond to emergency
situations and/or to comply and respond to any requirement, or reasonable
request, in a Governmental Request or Order (as defined below); and
WHEREAS, in exchange for the agreements of Oncor Holdings and Oncor in this
Letter Agreement, Purchasers have agreed to certain commitments set forth herein
with respect to the implications of the Purchase Transaction for Oncor Holdings,
Oncor and their employees;
NOW, THEREFORE, in consideration of the premises, representations, warranties,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, the parties hereto agree as follows:




--------------------------------------------------------------------------------




Section 1.Definitions.
(a)    Capitalized terms used in this Letter Agreement but not defined herein
have the respective meanings ascribed to them in Exhibit A. All capitalized
terms used but not defined herein or in Exhibit A shall have the meanings
ascribed to them in the Merger Agreement. In the event that a term defined
herein or in Exhibit A is defined and ascribed a different meaning in the Merger
Agreement, the definition provided herein or in Exhibit A, as applicable, shall
control.
(b)    Each term below has the meaning ascribed to such term in the Section set
forth opposite such term:
Defined Term
Section
2007 Separation Agreement
Exhibit A
2017-2018 Plan
§3(a)
Affiliate
Exhibit A
Alternative Proposal
§4(e)(1)
Applications
§5(a)(iv)
Approval Date
§4(a)
Approval Period
§4(a)
Bankruptcy and Equity Exception
Exhibit A
Bankruptcy Court
Preamble
Benefit Plan
Exhibit A
Business Day
Exhibit A
CBA
§8(d)
Chapter 11 Cases
Exhibit A
Company
Preamble
Confidentiality Agreement
Exhibit A
Continuation Period
§8(a)
Contract
Exhibit A
control
Exhibit A
Costs
Exhibit A
Debtors
Exhibit A
Effective Time
§8(a)
EFIH
Preamble
Environment
Exhibit A
ERISA
Exhibit A
FCC Approval
Exhibit A
FCC/FERC Applications
§5(a)(iv)
FERC
Exhibit A
FERC Approval
Exhibit A
Financing
§12(a)
Governmental Entity
Exhibit A
Governmental Request or Order
Exhibit A





--------------------------------------------------------------------------------




Defined Term
Section
Indemnified Parties
Exhibit A
Interim Period
§3(a)
Investor Rights Agreement
Exhibit A
Key Regulatory Terms
§5(a)(v)
Knowledge
Exhibit A
Law
Exhibit A
Letter Agreement
Recitals
License
Exhibit A
Lien
Exhibit A
LLC Agreements
Recitals
Merger Agreement
Preamble
Merger Sub
Preamble
Merger
Exhibit A
Oncor
Preamble
Oncor Entities
Preamble
Oncor Employee
§8(a)
Oncor Holdings
Preamble
Oncor Material Contract
Exhibit A
Parent
Preamble
Permitted Alternative Proposal
§4(e)(ii)
Person
Exhibit A
Plan of Reorganization
Preamble
PUCT
Exhibit A
PUCT Approval
Exhibit A
PUCT Filing
§5(a)(iii)
Purchase
Preamble
Purchase Closing Date
§3(a)
Purchase Transaction
Recitals
Purchasers
Preamble
Reorganized TCEH
Exhibit A
Representatives
§4(a)
Ring-Fence
Recitals
Securities Act
Exhibit A
Split Participant Agreement
§9
Subsidiary
Exhibit A
Surviving Company
Exhibit A
Termination Date
Exhibit A





--------------------------------------------------------------------------------




Section 2.Representations and Warranties of Oncor Holdings and Oncor. As of the
date hereof Oncor Holdings and Oncor hereby represent and warrant to Purchasers
as follows:
(a)    Organization, Good Standing and Qualification. Each of Oncor Holdings and
Oncor is a limited liability company duly formed, validly existing and in good
standing under the Delaware Limited Liability Company Act and has all requisite
limited liability company power and authority to own, lease and operate its
properties and assets and to carry on its business as presently conducted and is
qualified to do business and is in good standing as a foreign limited liability
company in each jurisdiction where the ownership, leasing or operation of its
assets or properties or conduct of its business requires such qualification,
except where the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to prevent, materially
impair or materially delay the ability of Oncor Holdings or Oncor to perform the
actions contemplated by, and to fulfill its obligations under, this Letter
Agreement.
(b)    Corporate Authority. Oncor Holdings and Oncor have each approved by all
necessary limited liability company action the execution and delivery of this
Letter Agreement and the actions contemplated hereby to be taken by the Oncor
Entities. Each of Oncor Holdings and Oncor has all requisite limited liability
company power and authority and has taken all limited liability company action
necessary in order to execute, deliver and perform its obligations under this
Letter Agreement. This Letter Agreement has been duly executed and delivered by
each of Oncor Holdings and Oncor and is a valid and binding obligation of Oncor
Holdings and Oncor. This Letter Agreement is enforceable against each of Oncor
Holdings and Oncor in accordance with its terms, subject, as to the enforcement
of remedies, to the Bankruptcy and Equity Exception.
(c)    No Conflicts. As of the date hereof, the execution, delivery and
performance by Oncor Holdings and Oncor of this Letter Agreement does not and
will not constitute or result in (i) a breach or violation of, or a default
under, or otherwise contravene or conflict with, the certificate of formation of
Oncor or Oncor Holdings, the LLC Agreements or the comparable governing
documents of any other Oncor Entity (ii) with or without notice, lapse of time
or both, a breach or violation of, or a default under, or the creation of a Lien
on any of the assets of Oncor Holdings or Oncor or any of their Subsidiaries
pursuant to, any Contract binding upon Oncor Holdings or Oncor or any of their
Subsidiaries, or their respective assets, or any License held by Oncor Holdings
or Oncor or any of its Subsidiaries or to which Oncor Holdings or Oncor or any
of their Subsidiaries, or any of their respective assets, is subject or (iii) a
violation of any Law to which Oncor Holdings or Oncor or any of their
Subsidiaries, or any of their respective assets is subject, except, in the case
of clause (ii) or (iii) above, for any such breach, violation, termination,
cancellation, default, creation, acceleration, consent, loss or change as would
not, individually or in the aggregate, reasonably be expected to prevent,
materially impair or materially delay the ability of Oncor Holdings or Oncor to
fulfill its obligations under this Letter Agreement.
Section 3.Interim Operation.
(a)    Except (i) as otherwise required or specifically permitted by the
provisions of this Letter Agreement, (ii) as Parent may approve in writing (such
approval, not to be unreasonably withheld, delayed or conditioned), (iii) as
part of an asset swap for substantially similar value,




--------------------------------------------------------------------------------




pursuant to the asset swap and other transactions proposed in PUCT Docket No.
47469, or (iv) as required by or to the extent arising from the proposed rate
case settlement in PUCT Docket No. 46957, each of Oncor Holdings and Oncor
covenants and agrees as to itself and each of its Subsidiaries that, upon the
signing of this Letter Agreement and ending on the earlier of the date of the
consummation of the Purchase and other transactions contemplated by the Merger
Agreement (the “Purchase Closing Date”) or the Termination Date (the “Interim
Period”), each of them will operate in the ordinary course of business and
materially consistent with the plan for 2017 and 2018 contained in the May 2016
updated long range business plan of Oncor (the “2017-2018 Plan”) that was
provided to the Purchasers (including as to any action or the incurrence of any
costs or expenses provided for therein).
(b)    Notwithstanding anything herein to the contrary, in order (i) to prevent
the occurrence of, or mitigate the existence of, an emergency situation
involving endangerment of life, human health, safety, the Environment or
material property, equipment or other assets or (ii) to comply with or otherwise
appropriately respond to any requirement, or reasonable request without
solicitation, in a Governmental Request or Order, any Oncor Entity may take
reasonable actions consistent with prudent industry practices that would
otherwise be prohibited pursuant to Section 3(a); provided, however, that Oncor
and Oncor Holdings shall provide Purchasers with notice of such emergency
situation or Governmental Request or Order as soon as reasonably practicable
after obtaining Knowledge thereof.
(c)    Except to the extent expressly set forth herein, nothing contained in
this Letter Agreement is intended (i) to give Purchasers, directly or
indirectly, any right to control or direct the operations or decisions of any
Oncor Entity or (ii) modify or amend the obligations of the parties under either
LLC Agreement.
Section 4.Alternative Proposals.
(a)    Notwithstanding anything to the contrary herein, except as specifically
permitted by Section 4(c) with respect to a Permitted Alternative Proposal,
during the period commencing on the date the Bankruptcy Court enters an order
approving the Merger Agreement (such date, the “Approval Date”) and ending on
the earlier of the Purchase Closing Date or the Termination Date (such period,
the “Approval Period”), Oncor Holdings and Oncor shall not, shall cause each of
their respective Subsidiaries not to, and shall cause the directors (other than
the Minority Member Directors (as defined in the Oncor LLC Agreement)),
officers, employees, investment bankers, attorneys, accountants and other
advisors, consultants, agents or representatives of any Oncor Entity
(collectively, “Representatives”) not to, (i) initiate, solicit, propose,
knowingly encourage or knowingly induce, the submission of, any Alternative
Proposal; provided, however, that an Oncor Entity may interact with its
equityholders in order to satisfy its fiduciary obligations and its obligations
pursuant to the LLC Agreements and the Investor Rights Agreement and may, in
response to communications from (without otherwise limiting the provisions of
this Section 4) any of its direct equityholders or any third party who makes or
seeks to make an unsolicited Alternative Proposal, make available public and
non-public information (but only if such equityholder or third party has
executed a confidentially agreement with Oncor on terms no less favorable in the
aggregate to the




--------------------------------------------------------------------------------




Oncor Entities than terms of the Confidentiality Agreement) so long as such
Oncor Entity promptly provides or makes available to the Purchasers such
non-public information made available to such equityholder or third party (to
the extent it has not already been provided or made available to the
Purchasers), (ii) enter into, maintain or continue negotiations with any Person
with respect to, any Alternative Proposal, or (iii) enter into any written
letter of intent, agreement in principle or other agreement (whether or not
legally binding and whether or not oral or written) with respect to an
Alternative Proposal. In addition, during the Approval Period, Oncor Holdings
and Oncor shall promptly advise Parent in writing of any Alternative Proposal,
including, unless prohibited by applicable Law, the material terms and
conditions of such Alternative Proposal (including any subsequent material
modification to such material terms and conditions) and the identity of the
Person making the same. Unless prohibited by applicable Law, Oncor Holdings and
Oncor shall keep Parent reasonably informed on a reasonably current basis of the
status and material details (including material modifications) of any
Alternative Proposal. During the Approval Period, neither Oncor Holdings nor
Oncor shall enter into any agreement with any Person which prohibits any Oncor
Entity from providing information to the Purchasers that they are expressly
entitled to receive from Oncor Holdings or Oncor in accordance with this Section
4(a); provided, that for all purposes of this Letter Agreement, the reasonable
best efforts of Oncor Holdings and Oncor shall not include the expenditure of
any fees or expenses or the undertaking of, or response to, any action, suit,
claim, cause of action or other form of litigation.
(b)    As of the Approval Date, Oncor Holdings and Oncor represent that as of
such date, they are not in negotiations with any Person with respect to any
Alternative Proposal and that there is no agreement that would prevent Oncor
Holdings or Oncor from complying with their respective obligations under Section
4(a).
(c)    Notwithstanding anything to the contrary contained in Section 4(a), any
of Oncor Holdings and Oncor and their Subsidiaries may, but only upon the
request of the Company or EFIH, (i) negotiate with stakeholders of the Debtors,
facilitate and document the terms of a Permitted Alternative Proposal and (ii)
enter into an agreement or agreements with the stakeholders of the Debtors
regarding support for and/or financing of such Permitted Alternative Proposal;
provided, however, that other than any required disclosure to the Purchasers
hereunder, the Oncor Entities shall use reasonable best efforts (x) to keep
confidential any solicitation, negotiation, facilitation, and documentation by
the applicable Oncor Entities of a Permitted Alternative Proposal and (y) to
enter into confidentiality agreements with any counterparty to any agreement
regarding support for and/or financing of a Permitted Alternative Proposal,
which confidentiality agreement provides that the existence and terms of such
Alternative Proposal shall be kept confidential and shall not be publicly
disclosed, except in each case to the extent required by applicable Law or
pursuant to such confidentiality agreements (including any “cleansing”
provisions set forth in such confidentiality agreements) as determined by the
applicable Oncor Entities in their sole and absolute discretion.
(d)    Notwithstanding anything to the contrary contained in Section 4(c), such
provisions shall not be construed to permit, and Oncor Holdings and Oncor and
their Subsidiaries shall not, and shall cause their respective Representatives
not to, make or support any filings with or submissions or inquiries to any
Governmental Entity, including the PUCT, the FCC and the FERC,




--------------------------------------------------------------------------------




or make or support any public statements with respect to any Alternative
Proposal or any Permitted Alternative Proposal at any time during the Approval
Period; provided, however, that the Oncor Entities and their Representatives may
(i) respond to requests, communications, or directives received from any
Governmental Entity, whether in writing or otherwise, with respect to any
Alternative Proposal or Permitted Alternative Proposal, and (ii) take such
action as required, or reasonably requested without solicitation, by a
Governmental Request or Order with respect to such Alternative Proposal or
Permitted Alternative Proposal. The Oncor Entities shall, unless otherwise
prohibited by Law, provide prompt notice to the Purchasers of any requests,
communications or directives received by them of the type described in clause
(i) or (ii) above and keep the Purchasers reasonably informed on a reasonably
prompt basis of material developments in connection therewith to the extent not
prohibited by applicable Law or confidentiality agreements with third parties.
(e)    For purposes of this Letter Agreement:
(i)    “Alternative Proposal” means any inquiry, proposal, expression of
interest or offer from or by a Person other than the Purchasers or their
respective representatives (or, to the extent that Parent consents in writing to
any Affiliate of the Purchasers being treated in the same manner as the
Purchasers, any such Affiliate of the Purchasers) with respect to (i) a merger,
acquisition, consolidation, dissolution, equity investment, liquidation, winding
up, reorganization, tender offer, recapitalization, plan of reorganization or
liquidation, joint venture, partnership, restructuring, asset purchase, share
purchase, share exchange, business combination or similar transaction regarding
the Company, EFIH, Oncor Holdings or Oncor or one or more of their Subsidiaries
or any of their assets, properties or businesses, (ii) any other transaction in
which any Person would acquire in any manner (A) any direct or indirect equity
interests in Oncor Holdings or (B) any assets, properties or businesses of Oncor
or Oncor Holdings or (iii) any other transaction that is inconsistent in any
material respect with, or an alternative that prevents consummation of, the
Purchase Transaction; provided that, notwithstanding anything herein to the
contrary, in no event will the transactions contemplated by the Agreement and
Plan of Merger, dated as of October 30, 2016, by and among Texas Transmission
Holdings Corporation, Borealis Power Holdings Inc., BPC Health Corporation,
Cheyne Walk Investment Pte Ltd, NextEra Energy, Inc. and WSS Acquisition Company
be considered to be an “Alternative Proposal.”
(ii)    “Permitted Alternative Proposal” means any Alternative Proposal but with
respect to which members of Oncor who hold at least a majority of the
outstanding units representing limited liability company interests in Oncor have
delivered to Oncor Holdings and Oncor (with a copy to Parent) a written notice
(i) requesting that Oncor enter into, maintain or continue discussions or
negotiations with one or more third parties and (ii) certifying that, in the
case of a notice delivered by Oncor Holdings, the Company and EFIH are permitted
to cause Oncor Holdings to deliver such request under the terms of the Merger
Agreement.
Section 5.Filings; Other Actions; Notification.




--------------------------------------------------------------------------------




(a)    Cooperation.
(i)    Subject to the terms and conditions set forth in this Letter Agreement,
the Oncor Entities and Purchasers shall use their respective reasonable best
efforts to cooperate and to take or cause to be taken all actions, and to do or
cause to be done, all things reasonably requested by the Purchasers to
negotiate, prepare and file as promptly as reasonably practicable all
documentation to effect all necessary notices, reports and other filings and
assist the Purchasers in obtaining as promptly as reasonably practicable all
consents, registrations, approvals, permits and authorizations necessary to be
obtained from any third party and/or any Governmental Entity in connection with
the Purchase Transaction.
(ii)    Subject to the terms and conditions set forth in this Letter Agreement,
including Section 5(a)(xi), and subject to approval of the application by the
board of directors of Oncor, each party hereto shall use its reasonable best
efforts to file with the FERC a joint application for the FERC Approval as
promptly as reasonably practicable following the date hereof. In furtherance of
the foregoing, each party shall furnish to the other parties in a timely
fashion, all documents, pleadings, testimony and other information sufficient
for such application to be made.
(iii)    Subject to the terms and conditions set forth in this Letter Agreement,
including Section 5(a)(xi), and subject to approval of the filing (including the
content of the testimony to be filed by Oncor) by the board of directors of
Oncor, each party hereto shall use its reasonable best efforts to submit to the
PUCT a single filing (on behalf of the parties) in which the Purchasers will
seek prior approval by the PUCT of the Purchase Transaction (the “PUCT Filing”)
as promptly as reasonably practicable following the date hereof. In furtherance
of the foregoing, each party shall furnish to the other parties in a timely
fashion, all documents, pleadings, testimony and other information sufficient
for the PUCT Filing to be made.
(iv)    In connection with any PUCT Filing or application submitted to the FCC
or FERC with respect to the Purchase Transaction (together, the “FCC/FERC
Applications” and, together with the PUCT Filing, the “Applications”) or in any
communications or proceedings whatsoever related thereto, Oncor Holdings and
Oncor shall not be required to endorse, or cause any of their Subsidiaries to
endorse, as their or their Subsidiaries’ own strategy or commitments, or take
actions to support any modification of their or their Subsidiaries’ strategy and
business plan that Oncor Holdings or Oncor, as applicable, determines in good
faith that it would not support as being in the best interest of Oncor if the
Purchase Transaction was not to be completed; provided, however, that nothing in
this Section 5(a)(iv) shall affect any Oncor Entity’s obligation to include the
Key Regulatory Terms in the Applications, subject to Section 5(a)(v) below.
Nothing contained in this Section 5(a)(iv) is intended to give any Purchaser,
directly or indirectly, the right to control or direct any Oncor Entity’s
operations or decisions.




--------------------------------------------------------------------------------




(v)    Each of Oncor and Oncor Holdings agrees that (A) the Applications shall
include the information concerning the Purchase Transaction, the Oncor Entities,
and the Purchasers required by applicable Laws of the State of Texas and other
applicable jurisdictions, (B) the Applications and any amendments or supplements
thereto shall include the key terms and undertakings set forth in Exhibit B (the
“Key Regulatory Terms”) and the jurisdictions relevant thereto and such
additional agreements or commitments by the Purchasers as the Purchasers
believe, after consultation with the Oncor Entities, are advisable to obtain the
PUCT Approval, FERC Approval or FCC Approval, (C) it will cooperate with the
efforts of the Purchasers to seek approval of the Key Regulatory Terms in the
Applications subject to Section 5(a)(iv), (D) no Oncor Entity shall accept any
agreements, commitments or conditions in connection with the Purchase
Transaction pursuant to any settlement or other agreement with any Governmental
Entity without the prior written consent of Parent and (E) prior to termination
of this Letter Agreement, it will not withdraw any filing made by it in
connection with the Purchase Transaction without the prior written consent of
Parent, such consent to not be unreasonably withheld, conditioned or delayed.
(vi)    Subject to the terms and conditions set forth in this Letter Agreement,
each party hereto shall appear formally (including by providing testimony) or
informally before any Governmental Entity if reasonably requested by the other
parties hereto or required by such Governmental Entity in connection with any
filings contemplated by this Letter Agreement.
(vii)    Subject to applicable Law and clauses (c) and (e) of this Section 5
relating to the exchange of information and the protection of legal privilege,
each of the parties hereto shall provide the other parties hereto a reasonable
opportunity to review in advance and, to the extent practicable, each will
consult with the other parties hereto on and consider in good faith the views
and comments of the other parties hereto in connection with, all material
information relating to the Oncor Entities that appears in any filing made with,
or written materials or written testimony submitted to, or oral presentations or
testimony made to any Governmental Entity in connection with the Purchase
Transaction. In exercising the foregoing rights and performing the foregoing
obligations, each party hereto shall act reasonably, promptly and as reasonably
practicable.
(viii)    Each party may, in its reasonable judgment and discretion, initiate or
otherwise engage in discussions in respect of the Purchase Transaction with any
party (or any representative of such party) to the PUCT proceeding related
thereto. If requested by a Governmental Entity or otherwise in response to any
Governmental Request or Order, each party hereto may appear at any formal or
informal meeting in regards to the Proposed Transactions. Each party may, in its
reasonable judgment and discretion, initiate or otherwise engage in discussions
in respect of the Purchase Transaction with any Governmental Entity or any
representatives thereof.
(ix)    In connection with the Purchase Transaction, Oncor and Purchasers will
be the primary advocates in the PUCT on Purchasers’ proposal to acquire Oncor.
Oncor and




--------------------------------------------------------------------------------




Purchasers will jointly lead the efforts to obtain PUCT Approval, subject to the
terms of this Letter Agreement, and in good faith will cooperate to the extent
practicable on: (A) the scheduling and conducting of all formal meetings with
all Governmental Entities and the staffs thereof, (B) the coordination, terms,
commitments, requests, and making of the Applications (and any amendment or
supplement thereto), subject to Sections 5(a)(iv) and (xi), and the process for
obtaining any consents, registrations, approvals, permits and authorizations of
any Governmental Entity, in each case, as may be necessary or advisable in
connection with the Applications, filings and approvals contemplated by this
Letter Agreement, and (C) the resolution of any investigation or other inquiry
of any Governmental Entity (and the staffs thereof), including the PUCT, in each
case, as may be necessary or advisable in connection with the Applications,
filings and approvals contemplated by this Letter Agreement. Prior to making any
decisions pursuant to the preceding sentence, Parent shall consult in good faith
with the Oncor Entities with respect to such decisions and consider in good
faith the views of the Oncor Entities.
(x)    The Oncor Entities shall use their reasonable best efforts to cooperate
with respect to Purchasers’ efforts to obtain the Supplemental Rulings (as
defined in the Merger Agreement).
(xi)    Nothing in this Section 5(a) shall (A) prevent, limit or restrict an
Oncor Entity or its Affiliates from interacting, communicating or making filings
or applications with, or resolving any investigation or other inquiry of, any
agency or other Governmental Entity in the ordinary course of business related
to matters other than the Purchase Transaction, (B) prevent, limit or restrict
an Oncor Entity or its Affiliates from responding to unsolicited inquiries
related to the Purchase Transaction from any agency or other Governmental Entity
or interacting with any such agency or other Governmental Entity in response to
unsolicited communications related to the Purchase Transaction initiated by any
such Person, or (C) require an Oncor Entity or any Representative of an Oncor
Entity to take any action that would violate any applicable Law or rule of any
Governmental Entity, provided, that each Oncor Entity will provide Parent with a
reasonable advance opportunity to review and comment upon any written
communication, filing or application related to the Applications and the Oncor
Entities will consider in good faith the views of Parent in connection with all
such written communications, filings or applications. For avoidance of doubt
Oncor shall prepare, present and have final approval over any testimony or
presentations that will be proffered or given to any Governmental Entity by any
Oncor officers, directors, employees or representatives and any responses to
discovery, Oncor pleadings, any presentation of evidence, or other
communications between any Oncor Entity and any Governmental Entity, including
in connection with the filings referenced in clauses (ii) through (iv) above
(except that such filings shall be prepared in accordance with and contain the
provisions required by the applicable provisions of this Section 5).
(xii)    Notwithstanding anything herein to the contrary, if either the Merger
Agreement and/or the Plan of Reorganization has been terminated, each of Oncor
and Oncor Holdings may defer performance of its obligations under this Section
5(a) or may withdraw




--------------------------------------------------------------------------------




any application or filing previously made by Oncor. Further, Oncor shall be
entitled, following notice to and consultation with Parent, to withdraw any
application or filing previously made by Oncor with any Governmental Entity
pursuant to this Section 5 in order to comply with any requirement, or
reasonable request without solicitation, in a Governmental Request or Order;
provided that Oncor’s board of directors determines in good faith after
consultation with its outside legal counsel, and based on advice of such
counsel, that not withdrawing any such application or filing would be
inconsistent with its fiduciary duties.
(b)    Information. Subject to applicable Laws and Section 5(e), Oncor and Oncor
Holdings, on the one hand, and Purchasers, on the other hand, shall, upon
request by the other, furnish such party with all reasonably requested
information concerning itself, its Subsidiaries, directors, officers and
equityholders and such other matters as may be reasonably necessary or advisable
in connection with any statement, filing, notice or application made by or on
behalf of Purchasers, Oncor or Oncor Holdings or any of their respective
Subsidiaries to or with any third party and/or any Governmental Entity in
connection with the Purchase Transaction.
(c)    Status. Subject to applicable Laws and Section 5(e), and the instructions
of any Governmental Entity, each party hereto shall keep the other parties
reasonably apprised of the status of the filings and applications made pursuant
to this Section 5, including, upon reasonable request, promptly furnishing the
other parties with copies of notices or other communications received by any
party hereto from any Governmental Entity with respect to the Purchase
Transaction.
(d)    Terms and Conditions. Notwithstanding the obligations set forth in this
Section 5, but subject to the other obligations set forth in this Letter
Agreement, Parent and Merger Sub shall make all determinations with respect to
any term or condition in connection with obtaining the FCC Approval, the FERC
Approval and the PUCT Approval or any approval or consent of a Governmental
Entity sought by the Purchasers in connection with the Purchase Transaction
(whether arising due to a change in Law after the date of this Letter Agreement
or otherwise). In addition, each of Oncor Holdings and Oncor acknowledges and
agrees that the Purchasers shall have the right to approve or disapprove of any
settlement with respect to the FCC Approval, the FERC Approval, and the PUCT
Approval.
(e)    Confidentiality. Notwithstanding anything to the contrary contained
therein, the terms of the Confidentiality Agreement shall survive the execution
of this Agreement and shall expire upon the earliest to occur of (i) the
Purchase Closing Date, and (ii) two (2) years from the date hereof. All
information disclosed pursuant to this Section 5 shall be subject to the
Confidentiality Agreement and nothing in this Section 5 shall require any party
(i) to violate any of its binding obligations with respect to confidentiality,
(ii) to disclose any privileged information or (iii) to fail to comply with any
requirement, or reasonable request without solicitation, in a Governmental
Request or Order; provided, that, as applicable, each party shall, to the extent
permitted by applicable Law, provide notice to the requesting parties that any
information is being withheld pursuant to this provision and such parties shall
use their respective reasonable best efforts to find a mutually agreeable
solution to any such confidentiality and/or privilege concerns, including, if
applicable, by sharing privileged




--------------------------------------------------------------------------------




information as requested pursuant to a common interest agreement with respect to
the Applications to be mutually agreed and executed between the applicable
parties.
Section 6.Access and Reports. Subject to applicable Law, upon reasonable notice,
each of Oncor Holdings and Oncor shall, and each shall cause its respective
Subsidiaries to, afford the officers and other representatives of Parent
reasonable access, during normal business hours throughout the Approval Period,
to its executive officers, properties, books, contracts and records and, during
such period, each of Oncor Holdings and Oncor shall, and each shall cause its
Subsidiaries to, furnish to Parent information in its control concerning its
business, properties, facilities, operations and personnel as Parent reasonably
requests, in each case solely to the extent reasonably necessary to effect the
Purchase Transaction; provided that no investigation pursuant to this Section 6
shall (a) unreasonably interfere with the ongoing operations of any Oncor Entity
or (b) affect or be deemed to modify any representation or warranty made by an
Oncor Entity herein; and provided, further, that the foregoing shall not require
any Oncor Entity to (i) permit any inspection, or to disclose any information,
that in the reasonable judgment of such Oncor Entity would result in the
disclosure of any trade secrets or other confidential information of third
parties or violate any of its or any of its Subsidiaries’ obligations with
respect to confidentiality if such Oncor Entity shall have used reasonable best
efforts to furnish such information in a manner that does not result in any such
disclosure or violation, including obtaining the consent of such third party to
such inspection or disclosure, (ii) disclose any privileged information of the
Oncor Entities if such Oncor Entity shall have used reasonable best efforts to
furnish such information in a manner that does not result in the loss of such
privilege (including, if applicable, by sharing privileged information as
requested pursuant to a common interest agreement with respect to the
Applications to be mutually agreed and executed between the applicable parties),
(iii) permit any invasive environmental investigation or sampling, including a
Phase II environmental assessment or (iv) require disclosure of information that
it reasonably determines is competitively sensitive information, including
detailed information with respect to transmission development projects, or
relates to facilities and infrastructure security procedures. All requests for
information made pursuant to this Section 6 shall be directed to the individuals
set forth in Exhibit C. All such information shall be governed by the terms of
the Confidentiality Agreement.
Section 7.Publicity. The Oncor Entities and Purchasers shall consult with one
another prior to issuing any press releases or making any other public
announcements with respect to this Letter Agreement or any filings with the
Securities and Exchange Commission or submissions to the Bankruptcy Court that
specifically relate to this Letter Agreement; provided, however, that nothing
herein shall restrict or otherwise limit any party from making any disclosures
that such party determines is required by applicable Law.
Section 8.Employees and Employee Benefits.
(a)    During the period commencing at the effective time of the Merger (the
“Effective Time”) and ending on the two-year (2) anniversary of the Effective
Time (the “Continuation Period”), Purchasers and the Surviving Company and EFIH
shall cause Oncor or Oncor Holdings to provide each individual who is an
employee of Oncor prior to and as of the Effective Time (each, an “Oncor
Employee”) with (i) a base salary or wage rate that is no less favorable than
that provided to such Oncor Employee immediately prior to the Effective Time,
(ii) aggregate incentive compensation opportunities that are substantially
comparable, in the aggregate, to those provided to such Oncor




--------------------------------------------------------------------------------




Employee immediately prior to the Effective Time and (iii) employee benefits
that are substantially comparable, in the aggregate, to those provided to such
Oncor Employee immediately prior to the Effective Time.
(b)    During the Continuation Period, Oncor Holdings and Oncor shall not, and
Purchasers and the Surviving Company and EFIH shall cause each of Oncor Holdings
and Oncor not to, implement any material involuntary workforce reductions (with
respect to either field or corporate personnel) of the Oncor Employees.
(c)    From and after the Effective Time, each of Oncor Holdings and Oncor
shall, and Purchasers shall exercise all rights as a direct or indirect
equityholder of Oncor Holdings and Oncor to cause Oncor Holdings and Oncor to,
fully satisfy, fulfill and discharge any obligations to current and former Oncor
Employees under the Assumed Plans; provided that, nothing herein shall prevent
the amendment or termination of any such plans in accordance with their terms by
Oncor Holdings and/or Oncor, and Oncor Holdings and Oncor shall each continue to
have any rights, privileges or powers under the Assumed Plans.
(d)    Notwithstanding any other provision of this Section 8 with respect to any
Oncor Employee immediately following the Effective Time whose terms and
conditions of employment are covered by a collective bargaining agreement
(“CBA”), the terms and conditions of such Oncor Employee’s employment shall be
governed by the terms of the applicable CBA, as may be modified from time to
time.
(e)    Each party hereto hereby acknowledges that, with respect to any employee
listed on Exhibit D hereto, a “change in control” or “change of control” within
the meaning of each Assumed Plan in which such employee is a participant or to
which such employee is a party will occur as a result of the consummation of the
Purchase Transaction. For each employee listed on Exhibit D who chooses to
retire from or terminate his or her service with the Oncor Entities in
connection with the closing of the Purchase Transaction and so notified
Purchaser within three (3) months following the Purchase Closing Date,
Purchasers agree to pay any and all benefits (including change in control
benefits) to which such individual would be entitled in connection with such
retirement or termination, treating such retirement or termination as a
resignation with “good reason,” a termination “without cause,” or a retirement
under the relevant Assumed Plans.
(f)    In the event that any Oncor Employee becomes a participant in any
employee benefit plan of Purchasers or its Subsidiaries, Purchasers shall use
commercially reasonable efforts to cause any employee benefit plans in which
such Oncor Employee is entitled to participate to take into account for purposes
of eligibility and vesting thereunder, service of such Oncor Employees with
Oncor Holdings or Oncor, as applicable, prior to the Effective Time as if such
service were with Purchasers or its Subsidiaries to the extent provided in
accordance with the terms of such employee benefit plans (except (i) with
respect to any Oncor Employee who incurs a break in service after the Purchase
Closing Date and is subsequently hired, such service will only be credited to
the extent such service would have been credited and/or restored in accordance
with the terms of a comparable benefit plan immediately prior to the Purchase
Closing Date, or (ii) to the extent that it would result in (A) a duplication of
benefits, (B) benefit accruals under any defined benefit pension plan (other




--------------------------------------------------------------------------------




than utilizing such years of service in order to satisfy any requirements for
future benefit accrual only under any defined benefit pension plan), or (C)
service accrual for any purpose under any post-retirement welfare benefit plan).
(g)    The provisions of this Section 8 are solely for the benefit of the
parties to this Letter Agreement, and no Oncor Employee or former Oncor Employee
or any other individual associated therewith shall be regarded for any purpose
as a third party beneficiary of this Letter Agreement, and nothing herein shall
(i) be construed as an amendment to any Benefit Plan for any purpose, (ii) give
any Oncor Employee or former Oncor Employee or any other individual associated
therewith or any employee benefit plan or trustee thereof or any other third
party any right to enforce the provisions of this Section 8 or (iii) obligate
the Surviving Company, EFIH, Oncor Holdings or Oncor or any of their respective
Affiliates (A) to, subject to Section 8(a)(iii), and as provided in the Split
Participant Agreement (as defined below), maintain any particular benefit plan,
(B) to retain the employment of any particular employee or (C) to refrain from
promoting or demoting any particular employee (or otherwise refrain from
reassigning such employee to a new position).
Section 9.Split Participant Agreement. Oncor shall not amend the Split
Participant Agreement, dated October 3, 2016, by and between Oncor and
Reorganized TCEH (the “Split Participant Agreement”) without the consent of
Parent, such consent not to be unreasonably withheld, conditioned or delayed.
Section 10.Indemnification; Directors’ and Officers’ Insurance.
(a)    Nothing herein shall impair or restrict the ability of any Oncor Entity
to honor and perform any of its indemnification obligations to any
Representative under any Contract.
(b)    Effective as of the Effective Time, each of Oncor Holdings and Oncor
shall, and the Surviving Company and EFIH shall exercise all rights as a direct
or indirect equityholder of Oncor Holdings and Oncor to cause Oncor Holdings and
Oncor to comply with (i) any indemnification agreement between any Indemnified
Party and an Oncor Entity and (ii) the indemnification obligations and
exculpation provisions in the LLC Agreements as in effect as of the date hereof.
(c)    Nothing contained in this Letter Agreement shall be construed to prohibit
the Oncor Entities from obtaining, with the approval of their respective boards
of directors, and fully paying the premium for the extension of (i) the
directors’ and officers’ liability coverage of the Oncor Entities’ existing
directors’, managers’ and officers’ insurance policies, and (ii) Oncor’s
existing fiduciary liability insurance policies, in each case for a claims
reporting or discovery period of at least six (6) years from and after the
Purchase Closing Date with respect to any claim related to any period of time at
or prior to the Purchase Closing Date, which policies may be issued by an
insurance carrier selected by the Oncor Entities and may contain terms,
conditions, retentions and limits of liability that are acceptable to the Oncor
Entities in their sole discretion with respect to any actual or alleged error,
misstatement, misleading statement, act, omission, neglect, breach of duty or
any matter claimed against a director or officer of any of the Oncor Entities by
reason of him or her serving in such capacity that existed or occurred at or
prior to the Purchase Closing Date (including in connection with this Letter
Agreement or the transactions or actions contemplated hereby);




--------------------------------------------------------------------------------




provided, that, the premiums for the extension of such insurance policies shall
not exceed 250% of the annual premiums currently paid by the Oncor Entities for
such insurance policies.
(d)    If, within six (6) years of the Purchase Closing Date, the Surviving
Company, EFIH or any of their successors or assigns shall (i) consolidate with
or merge into any other corporation or entity and shall not be the continuing or
surviving corporation or entity of such consolidation or merger or (ii) transfer
all or substantially all of its properties and assets to any individual,
corporation or other entity, then, and in each such case, the Surviving Company,
EFIH or their successors or assigns shall make, to the extent not provided for
under applicable Law, proper provisions so that the successors and assigns of
the Surviving Company or EFIH, as the case may be, assume all of the obligations
of the Surviving Company or EFIH set forth in this Section 10.
(e)    The provisions of this Section 10 are intended to be for the benefit of,
and shall be enforceable by, each of the Indemnified Parties.
(f)    The rights of the Indemnified Parties under this Section 10 shall be in
addition to any rights such Indemnified Parties may have under the certificate
of formation, operating agreement or comparable governing documents of any Oncor
Entity, or under any applicable Contracts or Laws. All rights to indemnification
and exculpation from liabilities for acts or omissions occurring at or prior to
the Purchase Closing Date and rights to advancement of expenses relating thereto
now existing in favor of any Indemnified Party as provided in the certificate of
formation, operating agreement or comparable governing documents of any Oncor
Entity or the Company or any existing indemnification agreement between such
Indemnified Party and any of the foregoing shall not be amended, repealed or
otherwise modified in any manner that would adversely affect any right
thereunder of any such Indemnified Party with respect to any acts or omissions
occurring at or prior to the Purchase Closing Date.
(g)    To the extent that any Indemnified Parties are entitled to
indemnification under both this Letter Agreement and any other contract,
agreement or instrument (including the certificate of formation, operating
agreement or comparable governing documents of any Oncor Entity or the Company
or any indemnification agreement between such Indemnified Party and any of the
foregoing) in respect of any services performed by such Indemnified Party as a
director, manager, or officer of any of the Oncor Entities, the fact that any
such contract, agreement or instrument also provides for indemnification of such
Indemnified Parties shall not (i) be construed to diminish or otherwise limit
any right or remedy granted to such Indemnified Parties hereunder or (ii)
require that any other sources of indemnification or available insurance be
primary over the indemnification obligations set forth in this Letter Agreement,
any indemnification agreement previously entered with the Indemnified Parties or
in the organizational documents of any Oncor Entity.
Section 11.Notice of Current Events.
(a)    At all times during the Interim Period, each of the parties hereto shall
notify the other parties hereto orally and in writing upon: (i) receipt of any
written communication from any Person that is a party to an Oncor Material
Contract alleging that the consent of such Person (or another Person) is
required in connection with the Purchase Transaction; (ii) becoming aware of any




--------------------------------------------------------------------------------




occurrence, or non-occurrence, of any event that, individually or in the
aggregate, would cause any of the representations or warranties of such party or
parties contained in this Letter Agreement to be untrue or inaccurate in any
material respect; or (iii) becoming aware of any failure of any such party to
comply with or satisfy, in any material respect, any covenant, condition or
agreement to be complied with or satisfied by it pursuant to this Letter
Agreement.
(b)    Parent shall notify Oncor Holdings and Oncor in writing as promptly as
practicable (but in no event later than twenty-four (24) hours) after the
termination of the Merger Agreement and/or the Plan of Reorganization by any
party thereto.
Section 12.Financing.
(a)    During the Approval Period, Oncor Holdings and Oncor each agree to use
reasonable best efforts to timely provide, and to use reasonable best efforts to
cause their Subsidiaries and their respective Representatives to timely provide,
reasonable cooperation in connection with Parent’s arrangement of any debt or
equity issuance contemplated by the Merger Agreement or the Plan of
Reorganization (each, a “Financing”) (provided that, Parent shall use reasonable
best efforts to provide Oncor Holdings and Oncor with notice of any information
needed by Parent as soon as reasonably practicable). Oncor Holdings’ and Oncor’s
cooperation shall be limited to the following: (i) participation by appropriate
members of senior management of the Oncor Entities, which participation will be
limited to providing Oncor financial and operational information in a reasonable
number of meetings, presentations, road shows, due diligence sessions, and
sessions with prospective lenders, investors and rating agencies, in each case,
at mutually agreeable times and locations and upon reasonable notice; (ii)
providing information in its control to Purchasers that is necessary for
Purchasers to prepare materials for rating agencies and rating agency
presentations, offering documents, private placement memoranda, bank information
memoranda, prospectuses and similar documents required in connection with any
such Financing, together with procuring customary authorization letters
authorizing the distribution of Oncor information to prospective lenders or
investors (which customary authorization letters shall be required
notwithstanding the reasonable best efforts standard required of Oncor Holdings
and Oncor above); (iii) furnishing (A) all information and data reasonably
requested by Parent to prepare all pro forma financial statements required to be
prepared or are otherwise customary in connection with any Financing registered
on Form S-1, Form S-4 or other available Form (as applicable) and (B) all
financial statements and financial data of the type and form required to be
prepared in accordance with Regulation S-X and Regulation S-K under the
Securities Act for offerings of the debt and/or equity securities (as the case
may be) contemplated in the respective Financings registered on Form S-1, Form
S-4 or other available Form (as applicable) under the Securities Act, including
all information required to be incorporated therein, provided, that, if no
registration statement is required to be filed for each of the Financings, for
each such Financing, financial statements and financial data shall be furnished
to the extent customary to consummate the Financing (subject to exceptions
customary for a private Rule 144A offering) and, for the avoidance of doubt,
would not require financial information otherwise required by Rule 3-10 and Rule
3-16 of Regulation S-X or “segment reporting” and any Compensation Discussion
and Analysis or executive compensation information required by Item 402 of
Regulation S-K; (iv) using reasonable best efforts to assist Parent and the
lenders and investors




--------------------------------------------------------------------------------




for such Financing or their respective Affiliates in obtaining corporate,
facilities and securities ratings, as applicable, in connection with the
Financing prior to the launch of the Financing; (v) providing information in its
control that is necessary for the preparation of customary schedules and
exhibits in connection with the Financing; (vi) furnishing Parent and the
lenders and investors for such Financing or their respective Affiliates
promptly, and in any event no later than three (3) Business Days prior to an
Early Financing Date (as defined in the Merger Agreement) or the Purchase
Closing Date, as applicable, with all documentation and other information which
any lender or investor providing or arranging the Financing has reasonably
requested, including under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the PATRIOT Act,
in each case to the extent such request is made at least ten (10) Business Days
prior to the Early Financing Date or the Purchase Closing Date, as applicable;
(vii) providing customary management representation letters to the independent
accountants and causing Oncor’s independent auditors to cooperate in connection
with the Financing (including providing accountants’ comfort letters and
consents to use their audit reports from Oncor’s independent auditors to the
extent required in connection with such Financing); and (viii) otherwise
cooperating with the reasonable requests of Parent to satisfy any express
conditions precedent to the Financing that require Oncor information, provided
that with respect to the foregoing clauses (i)-(viii), (A) no Oncor Entity shall
be required to endorse any particular strategy or structure, (B) the Purchasers
shall be responsible for any projections, (C) such requested cooperation shall
not unreasonably interfere with the ongoing operations of any Oncor Entity,
(D) no Oncor Entity shall be required to pay any commitment or other similar fee
or incur any other liability or obligation in connection with the Financing, (E)
other than customary authorization letters, no Oncor Entity or any of their
respective officers, directors, or employees shall be required to execute or
enter into or perform any agreement with respect to the Financing that is not
contingent upon the consummation of the Merger or that would be effective prior
to the Purchase Closing Date, (F) no Persons who are on the board of directors
or the board of managers (or similar governing body) of any Oncor Entity prior
to the Purchase Closing Date in their capacity as such shall be required to pass
resolutions or consents to approve or authorize the execution of the Financing,
and (G) no Oncor Entity or any of their respective officers, directors, or
employees shall be required to execute any solvency certificate in connection
with the Financing. Nothing contained in this Section 12 or otherwise shall
require any Oncor Entity to be an issuer or other obligor with respect to the
Financing nor to assume any liability whatsoever for such Financing.
(b)    During the Approval Period, it is understood that Parent may seek to
market and consummate all or a portion of the Financing. In this regard, and for
the avoidance of doubt, Oncor Holdings and Oncor acknowledge that their
cooperation obligations set forth in Section 12(a) include the obligation to use
their reasonable best efforts to cooperate with any such efforts, provided such
cooperation obligations are limited to those set forth in Section 12(a).
(c)    Notwithstanding anything herein to the contrary, none of the Oncor
Entities or their respective Representatives shall be required to take any
action that would subject such Person to actual or potential liability, to bear
any cost or expense or to pay any commitment or other similar fee or make any
other payment or incur any other liability or provide or agree to provide any
indemnity in connection with the Financing or their performance of their
respective obligations under this




--------------------------------------------------------------------------------




Section 12 or any information utilized in connection therewith. Parent shall
indemnify and hold harmless the Oncor Entities and their respective
Representatives from and against any and all Costs suffered or incurred by them
in connection with the arrangement of the Financing and the performance of their
respective obligations under this Section 12 and any information utilized in
connection therewith (other than Costs arising from any untrue statement of a
material fact in information provided by any Oncor Entity or any omission of a
material fact required to be stated in such information or necessary in order to
make such information not misleading). Parent shall, promptly upon request of
Oncor Holdings or Oncor, reimburse any Oncor Entity for all reasonable and
documented out-of-pocket costs and expenses incurred by such Oncor Entity
(including those of its Representatives) in connection with the cooperation
required by this Section 12. Each of Oncor Holdings and Oncor hereby consents to
the use of the logos of the Oncor Entities in connection with the Financing;
provided that such logos are used solely in a manner that is not intended to or
reasonably likely to harm or disparage any Oncor Entity or the reputation or
goodwill of any Oncor Entity.
Section 13.Headquarters. From and after the Purchase Closing Date, Purchasers
shall cause the Oncor Entities to maintain their headquarters in Dallas, Texas.
Section 14.Implementation of Key Regulatory Terms. Each of Oncor Holdings and
Oncor agree, subject to Bankruptcy Court Approval and PUCT Approval, to take all
actions necessary or appropriate to effect changes to the LLC Agreements of
Oncor Holdings and Oncor that are required or permitted to be requested or
implemented by Purchasers, with such changes to be effective at the Effective
Time to the extent consistent with the PUCT Approval.
Section 15.Miscellaneous.
(a)    Survival. This Section 15 and the covenants and agreements of the parties
hereto contained in Section 8 (Employees and Employee Benefits), Section 10
(Indemnification; Directors’ and Officers’ Insurance), Section 12(c) (Financing)
and Section 13 (Headquarters) and the Confidentiality Agreement shall survive
the consummation of the Purchase Transaction. This Section 15 and the covenants
and agreements of the parties hereto contained in Section 12(c) (Financing) and
the Confidentiality Agreement shall survive the termination of this Letter
Agreement. Subject to the foregoing, all other representations, warranties,
covenants and agreements in this Letter Agreement shall not survive the
consummation of the Merger.
(b)    Modification or Amendment. Subject to the provisions of the applicable
Laws, at any time prior to the Purchase Closing Date, the parties hereto may
only modify or amend this Letter Agreement by written agreement executed and
delivered by duly authorized officers of the respective parties.
(c)    Counterparts. This Letter Agreement may be executed in any number of
counterparts (including by electronic means), each such counterpart being deemed
to be an original instrument, and all such counterparts taken together
constituting one and the same agreement.




--------------------------------------------------------------------------------




(d)    GOVERNING LAW AND VENUE; WAIVER OF JURY TRIAL.
(i)    THIS LETTER AGREEMENT, TOGETHER WITH ANY CLAIM, DISPUTE, REMEDY OR LEGAL
PROCEEDING ARISING FROM OR RELATING TO THIS LETTER AGREEMENT OR ANY RELIEF OR
REMEDIES SOUGHT BY ANY PARTY HERETO, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE CONSTRUED, PERFORMED AND ENFORCED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. Each of the
parties hereto (A) submits to the exclusive jurisdiction of any state or federal
court sitting in Dallas County, Texas in any action or proceeding arising out of
or relating to this Letter Agreement, (B) agrees that all claims in respect of
such action or proceeding may be heard and determined in any such court and (C)
agrees not to bring any action or proceeding arising out of or relating to this
Letter Agreement (whether on the basis of a claim sounding in contract, equity,
tort or otherwise) in any other court. Each of the parties hereto agrees that a
final judgment (subject to any appeals therefrom) in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by Law. Each of the parties
hereto hereby irrevocably and unconditionally waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Letter Agreement or the Purchase Transaction in any court
specified in accordance with the provisions of this Section 15(d)(i). Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
Law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court. Each of the parties hereto hereby irrevocably and
unconditionally consents to service of process in the manner provided for
notices in Section 15(e). Nothing in this Letter Agreement will affect the right
of any party to this Letter Agreement to serve process in any other manner
permitted by Law.
(ii)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS LETTER AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LETTER
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS LETTER AGREEMENT. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (W) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (X) EACH
PARTY UNDERSTANDS AND HAS CONSIDERED




--------------------------------------------------------------------------------




THE IMPLICATIONS OF THIS WAIVER, (Y) EACH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (Z) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS LETTER AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 15(d)(ii).
(e)    Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the others shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid, by email or
overnight courier:
If to Oncor Holdings or Oncor:
Oncor Electric Delivery Holdings Company LLC
1616 Woodall Rodgers Freeway
Dallas, Texas 75202
Attention:    E. Allen Nye, Jr.
    Kevin R. Fease
    Michael L. Davitt
Email:    allen.nye@oncor.com
    kevin.fease@oncor.com
    michael.davitt@oncor.com


with copies (which shall not constitute notice) to:
Jones Day
222 East 41st Street
New York, New York 10017
Attention:    Corinne Ball
Email:    cball@jonesday.com


and


PatVillarealLaw PLLC
25 Highland Park Village, Suite 100869
Dallas, Texas 75205
Attention: Patricia J. Villareal
Email:    pat@patvillareallaw.com


If to Purchasers:
Sempra Energy
488 8th Avenue
San Diego, California 92101
Attention:    General Counsel
Email:     MWyrsch@sempra.com
with copies (which shall not constitute notice) to:




--------------------------------------------------------------------------------






White & Case LLP
Southeast Financial Center
200 South Biscayne Boulevard, Suite 4900
Miami, Florida 33131
Attention:    Thomas E Lauria
Email:     tlauria@whitecase.com


And


White & Case LLP
1221 Avenue of the Americas
New York, NY 10020
Attention:    Gregory Pryor and Michael A. Deyong
Email:    gpryor@whitecase.com;
    michael.deyong@whitecase.com


or to such other Persons or addresses as may be designated in writing by the
party to receive such notice as provided above. Any notice, request, instruction
or other document given as provided above shall be deemed given to the receiving
party upon actual receipt, if delivered personally; three (3) Business Days
after deposit in the mail, if sent by registered or certified mail; upon receipt
if sent by email and received by 5:00 pm (Eastern Time), on a Business Day
(otherwise the next Business Day) (provided that if given by email such notice,
request, instruction or other document shall be followed up within one (1)
Business Day by dispatch pursuant to one of the other methods described herein);
or on the next Business Day after deposit with an overnight courier, if sent by
an overnight courier.
(f)    Termination. Notwithstanding anything to the contrary herein, this Letter
Agreement may be terminated at any time prior to the Purchase Closing Date, (i)
by mutual written consent of the parties hereto, (ii) automatically, and without
any action of any of the parties hereto, upon (A) any valid termination of the
Merger Agreement by any party thereto or (B) the withdrawal of the Plan of
Reorganization or any event that renders the Plan of Reorganization or an order
approving the Plan of Reorganization null or void, (iii) by Oncor Holdings, if
the board of directors of Oncor Holdings determines in good faith after
consultation with its outside legal counsel, and based on the advice of such
counsel, that proceeding with this Letter Agreement would be inconsistent with
its applicable fiduciary duties or (iv) by Oncor, if the board of directors of
Oncor determines in good faith after consultation with its outside legal
counsel, and based on the advice of such counsel, that proceeding with this
Letter Agreement would be inconsistent with its applicable fiduciary duties.
(g)    Entire Agreement. This Letter Agreement and the Confidentiality Agreement
embody the entire agreement and understanding of the parties in respect of the
subject matter contained herein and supersede all prior agreements and
understandings between the parties with respect to such subject matter, and
reflect all contractual obligations or commitments with Parent




--------------------------------------------------------------------------------




and Merger Sub. The parties hereby further represent that, in entering into this
Letter Agreement (i) they have been represented and advised by counsel in
connection with this Letter Agreement, which they have entered into voluntarily
and of their own choice, and not under coercion or duress; (ii) they are relying
upon their own knowledge and the advice of counsel; (iii) they knowingly waive
any claim that this Letter Agreement was induced by any misrepresentation or
nondisclosure which could have been or was discovered before signing this Letter
Agreement; and (iv) they knowingly waive any right to rescind or avoid this
Letter Agreement based upon presently existing facts, known or unknown.
(h)    Severability. The provisions of this Letter Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Letter Agreement, or the application thereof to any Person or
any circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Letter Agreement and the application of
such provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.
(i)    Assignment. This Letter Agreement shall not be assignable by operation of
law or otherwise without the written consent of the non-assigning parties
hereto. Any purported assignment in violation of this Letter Agreement is void.
(j)    No Third Party Beneficiaries. Except as provided in Section 10
(Indemnification; Directors’ and Officers’ Insurance), Section 12(c)
(Financing), Section 15(k) (Specific Performance; Limitation of Damages) and
Section 15(m) (No Recourse), Purchasers, Oncor Holdings and Oncor hereby agree
that their respective representations, warranties and covenants set forth herein
are solely for the benefit of the other parties hereto, in accordance with and
subject to the terms of this Letter Agreement, and this Letter Agreement is not
intended to, and does not, confer upon any Person other than the parties hereto
any rights or remedies hereunder, including the right to rely upon the covenants
set forth herein. Without limiting the generality of the foregoing, the Company
and EFIH shall not have any right to rely on or enforce any of the
representations, warranties, covenants or agreements set forth herein.
(k)    Specific Performance; Limitation of Damages. The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Letter Agreement were not performed in accordance with their specific terms
or were otherwise breached. Accordingly, each of the parties shall be entitled
to specific performance and injunctive relief (but not any other form of
equitable relief) to prevent or remedy breaches of this Letter Agreement,
without the proof of irreparable damage or any actual damages or losses
whatsoever. Without limiting the foregoing, the parties hereto agree that a
party hereto may not assert that another party to this Letter Agreement is in
breach of this Letter Agreement unless such non-breaching party provides the
purported breaching party with written notice of such allegation within five
(5) Business Days of the non-breaching party or its Affiliates first becoming
aware of such purported breach. Prior to the non-




--------------------------------------------------------------------------------




breaching party seeking an injunction pursuant to this Section 15(k), the
purported breaching party shall have five (5) Business Days after receiving such
notice to cure any such breach. Within that five (5) Business Day period, the
parties to this Letter Agreement also agree that senior management level
designees of each party shall meet and confer in an attempt to resolve any claim
of a breach. Each party irrevocably agrees to waive any requirement for the
security or posting of any bond in connection with such specific performance or
injunctive relief. Regardless of any other provision in this Letter Agreement,
the Merger Agreement, and/or any related transaction, the parties specifically
agree that neither Oncor, Oncor Holdings, or their Representatives, nor
Purchasers shall be held liable in any event for monetary damages hereunder;
provided that Purchasers agree that they may be held liable for monetary damages
for a breach of their obligations under Section 10 and Section 12. Each party
also agrees that in the event that any Purchaser asserts any claim against any
Oncor Entity or its Representatives based upon or reflecting in any manner any
provisions of the Merger Agreement and/or related documents, such claim, if any
will be subject to and limited by this Section 15(k). Notwithstanding anything
to the contrary in this Letter Agreement, in no event shall any party hereto or
their Representatives be liable to any other party hereunder for any punitive,
incidental, consequential, special or indirect damages, including loss of future
revenue or income or opportunity, relating to the breach or alleged breach of
this Letter Agreement.
(l)    Interpretation; Construction. The headings herein are for convenience of
reference only, do not constitute part of this Letter Agreement and shall not be
deemed to limit or otherwise affect any of the provisions hereof. Where a
reference in this Letter Agreement is made to a section or exhibit, such
reference shall be to a section of or exhibit to this Letter Agreement unless
otherwise indicated. Whenever the words “include,” “includes” or “including” are
used in this Letter Agreement, they shall be deemed to be followed by the words
“without limitation.” The words “hereof,” “hereto,” “hereby,” “herein” and
“hereunder” and words of similar import when used in this Letter Agreement shall
refer to this Letter Agreement as a whole and not any particular provision of
this Letter Agreement. The words “will” and “shall” have the same meaning. The
parties have participated jointly in negotiating and drafting this Letter
Agreement. In the event that an ambiguity or a question of intent or
interpretation arises, this Letter Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Letter Agreement.
(m)    No Recourse. Notwithstanding any other provision of this Letter
Agreement, this Letter Agreement may only be enforced against, and any claim or
cause of action based upon, arising out of or related to this Letter Agreement
may only be brought against, the parties hereto and then only with respect to
the specific obligations set forth herein with respect to such party. Except as
expressly set forth herein, none of the Affiliates of the Company, EFIH,
Purchasers, Oncor or Oncor Holdings, nor any of their respective Representatives
shall have any liability under this Letter Agreement.
(n)    Effectiveness. The obligations, covenants and representations of Oncor
and Oncor Holdings hereunder will not be effective unless and until the Approval
Date has occurred, with the exception of the obligations undertaken in (i)
Section 2 (Representations and Warranties), (ii) Section 3 (Interim Operations),
(iii) Section 5 (Filings; Other Actions; Notification), (iv) Section 11 (Notice




--------------------------------------------------------------------------------




of Current Events) and (v) Section 15 (Miscellaneous) which will be effective as
of the signing of this Letter Agreement.
[Signature Page Follows]






--------------------------------------------------------------------------------






If the parties are in agreement with the terms of this Letter Agreement, please
execute one copy of this Letter Agreement in the space provided below and return
it to the undersigned, whereupon this Letter Agreement will represent the
binding agreement of the parties hereto.
Very Truly yours,
ONCOR ELECTRIC DELIVERY HOLDINGS
COMPANY LLC
By:     /s/ Robert S. Shapard            
Name:    Robert S. Shapard
Title:    CEO
ONCOR ELECTRIC DELIVERY COMPANY LLC
By:     /s/ Robert S. Shapard            
Name:    Robert S. Shapard
Title:    CEO




--------------------------------------------------------------------------------





AGREED TO AND ACCEPTED
as of the date first set forth above:
SEMPRA ENERGY
By:     /s/ J. Walker Martin            
Name: J. Walker Martin
Title:     Executive Vice President and Chief Financial Officer
POWER PLAY MERGER SUB I, INC.
By:     /s/ Kathryn J. Collier            
Name:    Kathryn J. Collier
Title:    Vice President and Treasurer








--------------------------------------------------------------------------------






Exhibit A

Definitions
Capitalized terms used in this Letter Agreement without definition shall have
the following respective meanings:
“2007 Separation Agreement” means the Separation Agreement, dated October 10,
2007, by and between TXU Corp. and Oncor Holdings.
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling, controlled by, or under common control with, such
Person.
“Bankruptcy and Equity Exception” means the bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar Laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
“Benefit Plan” means all material benefit and compensation plans, programs,
policies or arrangements covering Oncor Employees, including “employee benefit
plans” within the meaning of Section 3(3) of ERISA and deferred compensation,
change in control, severance, stock option, stock purchase, stock appreciation
rights, stock based, incentive and bonus plans, agreements, employment
agreements (but only such employment agreements that would reasonably be
expected to provide for annual compensation of $100,000 or more), programs,
policies or arrangements sponsored, contributed to, or entered into by Oncor
Holdings or Oncor or their Subsidiaries.
“Business Day” means any day ending at 11:59 p.m. (Eastern Time) other than a
Saturday or Sunday or a day on which banks are required or authorized to close
in New York, New York.
“Chapter 11 Cases” means the voluntary cases of the Debtors under chapter 11 of
title 11 of the United States Code, 11 U.S.C. § 101 et seq. in the Bankruptcy
Court.
“Confidentiality Agreement” means the confidentiality agreement, dated as of
August 3, 2017, between Parent and Oncor, as the same may be amended or modified
from time to time.
“Contract” means an agreement, lease, license, franchise, contract, note,
mortgage, indenture, credit agreement, arrangement or other obligation.
“control” (including the correlative terms “controlling”, “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Costs” means any costs or expenses (including reasonable attorneys’ fees),
judgments, fines, losses, claims, damages or liabilities.




--------------------------------------------------------------------------------





“Debtors” means, collectively, the Company, EFIH and certain entities in which
the Company, directly or indirectly, holds an equity interest, that commenced
voluntary cases under chapter 11 of title 11 of the United States Code, 11
U.S.C. § 101 et seq.
“Environment” means any and all ambient air, indoor air, surface water and
groundwater (including navigable water and wetlands), the land surface or
subsurface strata or sediment and flora and fauna.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“FCC Approval” means the consent of the Federal Communications Commission for
the assignment and/or transfer of control as applicable, of radio licenses,
including point-to-point private microwave licenses held by the Company and/or
its Subsidiaries.
“FERC” means the Federal Energy Regulatory Commission.
“FERC Approval” means an order issued by FERC approving the transactions
contemplated hereby under section 203 of the Federal Power Act and the FERC’s
regulations thereunder.
“Governmental Entity” means any federal, state or local, domestic or foreign
governmental or regulatory authority, agency, commission, body, arbitrator,
court, regional reliability entity (including the Texas Reliability Entity,
Inc.), Electric Reliability Council of Texas, Inc. or any other legislative,
executive or judicial governmental entity, excluding in each case, the
Bankruptcy Court.
“Governmental Request or Order” means any formal or informal request, action,
Law, directive or order (whether temporary, preliminary or permanent), whether
written or not, made, enacted, issued, promulgated, enforced or entered by any
court, other Governmental Entity of competent jurisdiction, or governmental
authority, including without limitation the PUCT, ERCOT, FERC, the Texas
Reliability Entity, the Office of the Attorney General of Texas, or any
representative thereof.
“Indemnified Parties” means directors, managers and officers of the Oncor
Entities.
“Investor Rights Agreement” means the Investor Rights Agreement, dated as of
November 5, 2008, among Oncor and certain of its direct and indirect
equityholders.
“Knowledge” means, when used with respect to Oncor Holdings and Oncor, the
actual knowledge after reasonable inquiry of Robert S. Shapard, David M. Davis,
Allen Nye, James A. Greer, Walter Mark Carpenter and Deborah L. Dennis.
“Law” means any federal, state, local or foreign law, statute or ordinance,
common law, or any rule, regulation, legally binding standard, judgment, order,
writ, injunction, decree, arbitration award, agency requirement or License of
any Governmental Entity.
“License” means all permits, certifications, approvals, registrations,
clearances, consents, authorizations, franchises, variances, exemptions and
orders issued or granted by a Governmental Entity.




--------------------------------------------------------------------------------





“Lien” means any lien, charge, pledge, security interest, claim or other
encumbrance.
“Merger” shall mean the merger of Merger Sub with and into the Company with the
Company surviving as an indirect Subsidiary of Parent.
“Oncor Material Contract” means any Contract, other than a Benefit Plan, that
(A) would be required to be filed by Oncor as a “material contract” as such term
is defined in item 601(b)(10) of Regulation S-K of the Securities Act.
“Person” means any individual, corporation (including not-for-profit), general
or limited partnership, limited liability company, joint venture, estate, trust,
association, organization, Governmental Entity or other entity of any kind or
nature.
“PUCT” means the Public Utility Commission of Texas.
“PUCT Approval” means the PUCT’s approval, as applicable, of the transactions
contemplated by the Merger Agreement pursuant to authority asserted by the PUCT
pursuant to the Public Utility Regulatory Act and the PUCT’s regulations
thereunder.
“Reorganized TCEH” means a new Subsidiary of TCEH formed by TCEH pursuant to the
Plan of Reorganization.
“Securities Act” means the Securities Act of 1933, as amended.
“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or other ownership interests having by their
terms ordinary voting power to elect a majority of the board of directors or
other Persons performing similar functions, is directly or indirectly owned or
controlled by such Person and/or by one or more of its Subsidiaries.
“Surviving Company” shall mean the surviving company in the Merger.
“Termination Date” means the date on which the Merger Agreement is validly
terminated in accordance with its terms.








--------------------------------------------------------------------------------






Exhibit B
Key Regulatory Terms
BOARD
1.
Separate Board Commitment. At closing and thereafter, Oncor Electric Delivery
Company LLC (“Oncor”) will have a separate board of directors. If, at closing or
thereafter, Sempra Energy (“Parent”) has competitive affiliates in Texas, the
Oncor board of directors will not include any employees of Parent competitive
affiliates in Texas, any members from the boards of directors of Parent’s
competitive affiliates in Texas, or any individuals with direct responsibility
for the management or strategies of such competitive affiliates.

2.
Independent Board Commitment. Oncor will have a board of directors comprised of
at least thirteen (13) directors. Oncor Electric Delivery Holdings Company LLC
(“Oncor Holdings”) will have a board of directors comprised of at least ten (10)
directors. A majority of the Oncor Holdings’ board members and Oncor’s board
members will qualify as “independent” in all material respects in accordance
with the rules and regulations of the New York Stock Exchange (“NYSE”) (which
are set forth in Section 303A of the NYSE Listed Company Manual), from Parent
and its subsidiaries. To the extent Parent has any competitive affiliates in
Texas, Oncor Holdings’ and Oncor’s boards of directors would not include any
employees of Parent’s competitive affiliates in Texas or any members from the
boards of directors of Parent’s competitive affiliates in Texas.

a.
The Oncor Board shall have seven (7) Independent/Disinterested Directors, two
(2) directors who will be officers of Oncor designated by Oncor Holdings only at
the direction of Energy Future Intermediate Holding Company LLC (“EFIH”), two
(2) directors who will be designated by Oncor Holdings only at the direction of
EFIH, and two (2) directors who will be designated by the Minority Members (as
that term is defined in the Oncor LLC Agreement) in accordance with the existing
terms of the Oncor LLC Agreement. Any Oncor directors designated by EFIH are
referred to as “EFIH Directors.”

b.
The Oncor Holdings Board shall have six (6) Independent/Disinterested Directors,
two (2) directors who will be officers of Oncor Holdings designated by EFIH, and
two (2) directors who will be designated by EFIH.

c.
The duties of the Board members of Oncor Holdings and Oncor will be to act in
the best interests of Oncor consistent with the approved ring-fence and Delaware
Law.

3.
Independence of Board Commitment. Oncor Holdings’ and Oncor’s Boards cannot be
overruled by the board of Parent or any of its subsidiaries on dividend policy,
debt issuance, capital expenditures, management and service fees, and
appointment or removal of board members, provided that such actions may also
require the additional approval of Oncor Holdings’ Board.

a.
The appointment or removal of the Chief Executive Officer or the Chief Financial
Officer of Oncor shall require a majority vote of Oncor board of directors,
which vote must include the unanimous vote of the EFIH Directors.





--------------------------------------------------------------------------------





b.
Neither Oncor Holdings nor Oncor nor any of their subsidiaries may without the
prior written consent of Parent: (1) enter into or authorize any material
transactions with a third party outside ordinary course of business nor enter
into any contract, or other similar agreement to effectuate such material
transactions; or (2) institute an Oncor bankruptcy filing.

c.
Only the Oncor Holdings Nominating Committee can replace or remove any of the
Independent/Disinterested Directors on the Oncor or Oncor Holdings Boards. If
the Oncor Holdings Nominating Committee is required to fill a vacancy of an
Independent Director on either the Oncor Holdings or Oncor Boards, the
Nominating Committee will nominate a new director who is Disinterested.
“Disinterested Directors” must: (1) be independent from Parent and its
subsidiaries and affiliated entities in all material respects in accordance with
the rules and regulations of the NYSE; and (2) have no material relationship
with Parent or its subsidiaries or affiliated entities currently or within the
previous ten years. Former officers of Oncor who otherwise meet these
qualifications qualify as “Disinterested Directors.”

d.
The Independent/Disinterested Directors may make recommendations to the Oncor
Holdings Nominating Committee for any new Disinterested Directors. The Oncor
Holdings Nominating Committee will always have a majority of
Independent/Disinterested Directors. The appointment of new disinterested
directors to either the Oncor Holdings or Oncor Boards shall be subject to the
approval by a majority vote of Independent/Disinterested Directors.

e.
A majority vote of the Independent and/or Disinterested Directors must approve
an annual budget if the aggregate amount of such capital and operating and
maintenance expenditures in such annual budget is more than a 10% decrease from
the capital and operating and maintenance budget for the immediately prior
fiscal year.

f.
The Independent and/or Disinterested Directors have the right to approve any
amendments or changes to the key provisions of LLC Agreements relating to: (1)
the Independent Board; (2) the rights and powers of Independent/Disinterested
Directors; (3) removal of Directors; and (4) Delaware as controlling law.
Changes to the key provisions of the LLC Agreements shall be subject to
Commission approval.

DIVIDENDS
4.
Oncor Board’s Right to Determine Dividends Commitment. The Oncor Board,
comprised of a majority of Independent/Disinterested Directors, will have the
sole right to determine dividends.

a.
Any amendments or changes to the Dividend Policy have to be approved by a
majority vote of the Independent/Disinterested Directors.

b.
The Independent/Disinterested Directors, acting by majority vote, shall have the
authority to prevent Oncor or Oncor Holdings from making any dividend if they
determine that it is in the best interest of Oncor to retain such amounts to
meet expected future requirements of Oncor (including continuing compliance with
the debt-to-equity ratio described in Section 10).





--------------------------------------------------------------------------------





5.
Oncor Credit Ratings and Dividends Commitment. To eliminate concerns regarding a
negative impact on Oncor resulting from Parent’s acquisition of Oncor, and in
lieu of providing specifics regarding acquisition funding, Parent commits to the
following:

a.
Parent will ensure that, as of the closing of the transaction, Oncor’s credit
ratings at all three major ratings agencies (Standard & Poor’s, Moody’s Investor
Service, or Fitch Ratings) will be at or above Oncor’s credit ratings as of June
30, 2017; and

b.
If the credit rating by any one of the three major ratings agencies (Standard &
Poor’s, Moody’s Investor Service, or Fitch Ratings) fall below BBB (Baa2) for
Oncor senior secured debt, then Oncor will suspend payment of dividends until
otherwise allowed by the Commission.

DEBT
6.
Existing Legacy Debt and Liabilities. Immediately following the closing of the
transaction, Parent will reduce the debt that resides above Oncor at EFIH and
EFH, such that up to $3.12 billion of debt, in the aggregate, may be incurred
and/or remain at reorganized EFH and/or reorganized EFIH. Parent further commits
that such debt will be extinguished prior to maturity (i.e., in less than 7
years) and no new debt shall be incurred by reorganized EFH, reorganized EFIH,
Power Play HoldCo LLC or Power Play BidCo LLC going forward.

7.
No Transaction-Related Debt at Oncor Commitment. Oncor will not incur, guaranty,
or pledge assets in respect of any incremental new debt related to financing the
transaction at the closing or thereafter. Oncor’s financial integrity will be
protected from the separate operations of Parent’s affiliated retail electric
provider (“REP”) or generation company, if any.

8.
Cross-Default Provisions, Financial Covenants or Rating Agency Triggers. Oncor
will not include in any of its debt or credit agreements cross-default
provisions between Oncor’s securities and the securities of Parent or any of its
affiliates or subsidiaries. Oncor will not include in its debt or credit
agreements any financial covenants or rating agency triggers related to Parent
or any other Parent affiliate.

9.
Debt-to-Equity Ratio Commitment. Oncor’s debt will be limited so that its
regulatory debt-to-equity ratio (as determined by the Commission) is at or below
the assumed debt-to-equity ratio established from time to time by the Commission
for ratemaking purposes. Oncor’s payment of dividends will be limited by
compliance with the Commission-approved regulatory debt-to-equity ratio.

10.
No Inter-Company Debt Commitment. Oncor will not enter into any inter-company
debt transactions with Parent affiliates (other than Oncor subsidiaries)
following consummation of the transaction.

11.
No Inter-Company Lending Commitment. Oncor will not lend money to or borrow
money from Parent or Parent’s affiliates (other than Oncor subsidiaries).

12.
Credit Facility Commitment. Oncor will not share credit facilities with Parent
or Parent’s affiliates (other than Oncor subsidiaries).

13.
No Pledging of Assets/Stock Commitment. Oncor’s assets or stock shall not be
pledged for any entity other than Oncor.





--------------------------------------------------------------------------------





14.
No Recovery of Affiliate REP Bad Debt Commitment. If there is any Parent REP is
affiliated with Oncor, Oncor will not seek to recover from its customers any
costs incurred as a result of a bankruptcy of any Parent REP.

15.
Credit Rating Registration Commitment. Parent and Oncor will be registered with
major nationally and internationally recognized bond rating agencies, such as
Standard & Poor’s, Moody’s Investor Service, or Fitch Ratings. Oncor’s ratings
shall reflect the ring-fence provision contemplated herein in order to provide
Oncor with a stand-alone (non-linked) credit rating.

BANKRUPTCY LIABILITIES
16.
Bankruptcy Expenses and Liabilities. Oncor will not seek recovery in rates of
any expenses or liabilities related to EFH’s bankruptcy. This commitment
includes the agreement that Oncor will not seek recovery in rates of amounts
resulting from any: (1) tax liabilities resulting from the spin-off of Texas
Competitive Electric Holdings Company LLC; (2) asbestos claims relating to
non-Oncor operations of or under EFH; or (3) make-whole claims by creditors of
EFH or EFIH set forth in the EFH and EFIH Plan of Reorganization. Oncor’s
customers will not be required to pay for these items.

NON-CONSOLIDATION
17.
Non-Consolidation Legal Opinion. Parent agrees to obtain a non-consolidation
legal opinion that provides that, in the event of a bankruptcy of Parent or any
affiliate of Parent, a bankruptcy court would not consolidate the assets and
liabilities of Oncor with Parent or any affiliate of Parent.

CAPEX
18.
Capital Expenditure Commitment. Oncor shall make minimum capital expenditures
equal to a budget of at least $7.5 billion over the five-year period beginning
January 1, 2018, and ending December 31, 2022, subject to the following
adjustments to the extent reported to the Commission in Oncor’s quarterly
earnings monitor report: Oncor may reduce capital spending due to conditions not
under Oncor’s control, including, without limitation, siting delays,
cancellations of projects by third-parties, weaker than expected economic
conditions, or if Oncor determines that a particular expenditure would not be
prudent.

CYBERSECURITY
19.
Cybersecurity Expenditure Commitment. Oncor shall make minimum cybersecurity
expenditures equal to a budget of $35 million over the five-year period
beginning January 1, 2018, and ending December 31, 2022. Oncor shall work
cooperatively with other Parent entities with respect to cybersecurity issues.

AFFILIATE ISSUES
20.
Affiliate Asset Transfer Commitment. Neither Oncor Holdings nor Oncor will
transfer any material assets or facilities to any affiliates (other than Oncor
Holdings, Oncor, and their subsidiaries, which are hereinafter referred to as
the “ring-fenced entities”), other than a transfer that is on an arm’s-





--------------------------------------------------------------------------------





length basis consistent with the Commission’s affiliate standards applicable to
Oncor, regardless of whether such affiliate standards would apply to the
particular transaction.
21.
Arm’s-Length Relationship Commitment. Each of the ring-fenced entities will
maintain an arm’s-length relationship with Parent or Parent’s affiliates (other
than the ring-fenced entities) consistent with the Commission’s affiliate
standards applicable to Oncor.

22.
Separate Books and Records Commitment. Each of the ring-fenced entities will
maintain accurate, appropriate, and detailed books, financial records and
accounts, including checking and other bank accounts, and custodial and other
securities safekeeping accounts that are separate and distinct from those of any
other entity.

23.
FERC Preemption. Neither Oncor nor Parent or Parent’s affiliates will assert
before the Commission or a Texas court of competent jurisdiction that the
Commission is preempted pursuant to the Federal Power Act (e.g., under a FERC
tariff) from making a determination regarding the prudence of affiliate costs
sought to be allocated to Oncor.

ADDITIONAL COMMITMENTS
24.
Holding Company Commitment. Oncor Holdings will be retained between Parent and
Oncor.

25.
Continued Ownership Commitment. Parent will hold a majority of its indirect
ownership interest in Oncor for a period of more than five years after the
closing date of the transaction.

26.
Compliance Report Commitment. For a period of five years after the closing date
of the transaction, Oncor will make annual reports to the Commission regarding
its compliance with these commitments.

27.
Name/Logo Commitment. Parent commits to maintaining a name and logo for Oncor
that is separate and distinct from the names of Parent’s REP and wholesale
generation companies or any other current or future Texas competitive affiliate,
if any. For the sake of clarity, any Parent REP, wholesale generation company,
or any other current or future Texas competitive affiliate will not use the
Oncor name, trademark, brand, logo, or any other brand identifying features; nor
will Oncor engage in joint marketing, advertising, or promotional efforts with
any Parent REP, wholesale generation company, or any other current or future
Texas competitive affiliate, in a manner that is inconsistent with the Public
Utility Regulatory Act and the Commission's affiliate rules.

28.
Headquarters/Management Commitment. Oncor will maintain its separate
headquarters and management in Dallas, Texas. Local management will remain the
primary point of contact on all regulatory and operational matters.

29.
Oncor Senior Management Succession Plan. Effective upon closing of the
transaction, Robert S. Shapard will assume the role of Executive Chairman of the
Oncor Board, and E. Allen Nye, Jr. will assume the role of Chief Executive
Officer of Oncor.

30.
Texas Utility Commitment. Oncor will continue to operate solely within the state
of Texas as a public utility subject to the continuing jurisdiction of the
Commission.





--------------------------------------------------------------------------------





31.
Reliability. For purposes of Substantive Rule 25.52, system average interruption
duration index (“SAIDI”) and system average interruption frequency index
(“SAIFI”) standards should be calculated for Oncor’s current service area based
on Oncor’s forced interruption performance for years 2014, 2015, and 2016. These
standards should go into effect starting with the calendar year 2018.

32.
Reports of SAIDI and SAIFI to Commission. Oncor will report its actual
system-level SAIDI and SAIFI statistics to the Commission in its Quarterly
Performance Reports and yearly Service Quality Reports filed pursuant to 16 Tex.
Admin Code (“TAC”) §25.81.

33.
Transaction Costs. None of the transaction costs will be borne by Oncor’s
customers, nor will Oncor seek to include transaction costs in rates. For
purposes of this commitment, “Transaction Costs” are those incremental costs
paid to advance or consummate the Proposed Transaction. Examples of Transaction
Costs include, but are not limited to: Parent employee time and expenses; Oncor
change of control payments; certain executive severance costs related to the
transaction; and third party costs, including bank advisors, external legal
advisors, rating agencies, and expert witnesses and consultants in each case
paid to advance or consummate the Proposed Transaction. Transaction Costs do not
include Oncor employee time.

34.
Transition Costs. No Parent employee time and expenses, third party costs, fees,
expenses or costs of the transition (“Transition Costs”) will be borne by
Oncor’s customers, nor will Oncor seek to include Transition Costs in rates.
Transition Costs are those costs necessary to integrate the two companies for
Day 1 Readiness, including the one-time transition costs being incurred whether
directly or indirectly through affiliate charges to transition Oncor to
ownership by Parent and to integrate Oncor’s operations and systems with those
of Parent. Provided, however, that Transition Costs do not include Oncor
employee time, costs to achieve savings or synergies or costs that reflect
reasonable and necessary costs in providing service to the public. “Costs to
achieve” reflect amounts incurred to realize operating enhancements, efficiency
gains, or costs reduction initiatives.

35.
Workforce. For two years after closing, each current Oncor employee who is
employed on the closing date will be provided; (a) a base salary or wage rate no
less favorable than the base salary or wage rate provided to such employee
immediately prior to the closing date; (b) aggregate incentive compensation
opportunities that are substantially comparable in the aggregate to those
provided to such employee immediately prior to the closing date; and (c)
employee benefits that are substantially comparable in the aggregate to those
provided to such employee immediately prior to the closing date. For two years
after closing, Oncor will not implement any material involuntary workforce
reductions (with respect to either field or corporate personnel) of Oncor
employees.

36.
Collective Bargaining Agreements. With respect to any Oncor employee whose terms
and conditions of employment are covered by a collective bargaining agreement,
the terms and conditions of such employment will continue to be governed by the
terms of the applicable collective bargaining agreement, as may be modified from
time to time.





--------------------------------------------------------------------------------





37.
Code of Conduct. Oncor will continue to conduct its activities in compliance
with its existing code of conduct.

38.
Commission Jurisdiction. Oncor and Oncor Holdings will not own, operate, or
construct capital assets outside of ERCOT without prior approval from the
Commission or take any other action that would impair the Commission’s
regulatory jurisdiction. Neither Oncor, Oncor Holdings, Parent nor their
respective affiliates will take any action that would subject ERCOT assets to
the jurisdiction of the Federal Energy Regulatory Commission (“FERC”); provided,
however, that FERC continues to have jurisdiction under sections 210, 211, and
212 of the Federal Power Act (“FPA”) and may direct transmission and
interconnection services over certain existing facilities outside of ERCOT;
provided further that the existing reliability and critical infrastructure
standards administered by the North American Electric Reliability Corporation
(“NERC”), through delegation of authority from FERC, may affect the operations
of assets that are deemed part of the bulk electric system.

39.
Texas Reliability Entity. Oncor will not seek to have another NERC Regional
Entity other than the Texas Reliability Entity serve as the lead regional entity
responsible for monitoring Oncor’s activities and ensuring compliance with NERC
Reliability Standards.

40.
Goodwill. Any costs of goodwill of Parent or its affiliates (including the
pre-existing goodwill recognized by Oncor) will not be included in rate base,
cost of capital, or operating expenses in future Oncor ratemaking proceedings.
Write-downs or write-offs of goodwill will not be included in the calculation of
net income for dividend payment purposes.

41.
Pushdown Accounting. Parent will not elect to apply pushdown accounting for the
merger, i.e., the merger will have no impact on Oncor’s assets being acquired;
and any incremental goodwill will not be allocated to, or recognized within,
Oncor’s balance sheet.

42.
Tangible and Quantifiable Benefits. At a minimum, Oncor will provide the
following tangible and quantifiable benefits associated with the merger. Oncor
will provide monthly bill credits to electric delivery rates for ultimate
credits to customers in an amount equal to 90% of any interest rate savings
achieved until: final rates are set in the next Oncor base rate case after the
Oncor base rate case currently filed. Savings will not be included in credits if
already realized in rates. Interest Rate Savings refers to the improvement in
Oncor’s borrowing costs post-close relative to those costs as of June 30, 2017
due to improvement in credit ratings and/or improvement in market spreads. Until
final rates are set in the next Oncor base rate case after the Oncor base rate
case that is currently filed, Oncor will file a report with the Commission every
six months detailing any interest rate savings determined by the amount of debt
issued by Oncor by at least 0.15% (amounts above 0.15% being based on actual
interest rate savings by Oncor) and demonstrating a calculation of the credit.
Parent and Oncor agree to work in good faith with interested parties, including
TXU Energy Retail Company LLC, Texas Energy Association for Marketers, Alliance
for Retail Markets, and NRG Companies, to determine an acceptable method for
implementation of any bill credit to effectuate this commitment, as approved by
the Commission. At a minimum, Oncor shall provide retail electric providers
45-day notice of the amount of any customer credits (e.g., for each customer
class, the amount per kwh or per-customer credit that would apply) prior to the
effective date of the credits





--------------------------------------------------------------------------------





and shall implement updated bill credits simultaneously with other changes in
Oncor’s rates. In addition, one year after closing, Oncor will present a merger
synergy savings analysis to the Commission and provide monthly bill credits to
electric rates for inclusion in customer bills in an amount equal to 90% of any
synergy savings until final rates are set in the next Oncor base rate
proceeding, in which any total synergy savings shall be reflected in Oncor’s
rates.
43.
LLC Agreements. The Oncor Holdings and Oncor LLC Agreements shall be amended to
the extent necessary to effect all of the commitments herein.

44.
Competitive Shopping Platforms. Parent agrees that neither Oncor nor Oncor's
subsidiaries will host or allow the Oncor name, trademark, brand, logo, or other
identifying brand features to be used to promote a competitive retail electric
shopping website.

45.
Equity Commitment. Parent agrees to work in good faith with the other beneficial
owners of Power Play BidCo LLC and Oncor’s other members so that, as promptly as
practicable and in no event later than 180 days after closing of the
transaction, an equity investment is made in Oncor sufficient to achieve an
equity to debt ratio to enable Oncor to achieve a capital structure consisting
of 42.50% equity and 57.50% long-term debt, as described in paragraph I.B. of
the Stipulation dated July 21, 2017 and filed in Application of Oncor Electric
Delivery Company LLC for Authority to Change Rates, Docket No. 46957, Joint
Motion to Admit Affidavit of Notice, Stipulation, and Supporting Testimony in
Evidence; and Remand to the Commission for Review and Approval of Stipulation,
Proposed Final Order, and Tariffs (Aug. 2, 2017).











--------------------------------------------------------------------------------






Exhibit C

Requests for Information
Robert S. Shapard
E. Allen Nye, Jr.
David M. Davis








--------------------------------------------------------------------------------






Exhibit D

Change of Control Individuals
Walter Mark Carpenter
Don J. Clevenger
David M. Davis
Deborah L. Dennis
James A. Greer
Michael E. Guyton
E. Allen Nye, Jr.
Robert S. Shapard






